ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of the 5th day of November, 2009 (the “Effective Date”) by and among KYTX Oil & Gas, LLC, (“KYTX”) a Kentucky limited liability company (the “Seller”) and Adventure Energy, Inc., (“Adventure”) a Florida for profit corporation (the “Buyer”). RECITALS A. KYTX, LLC, a Kentucky limited liability company (“KYTX”) is the owner of (i) certain leases located in the counties of Adair, Russell, and Green in Kentucky (ii) certain wells on said leases (iii) and certain fixtures on wells, field equipment, and field house supplies; and B.
